                                   Case 1:20-cv-09164-GHW Document 64 Filed 01/06/21 Page 1 of 1




                     January 6, 2020                                                                                     T 212.503.0665
                                                                                                                         F 212.218.2200

                                                                                                                                        USDC SDNY
                     VIA ECF ONLY
                                                                                                                                        DOCUMENT
                                                                                                                                        ELECTRONICALLY FILED
                     The Honorable Gregory H. Woods
                                                                                                                                        DOC #:
                     United States District Court for the Southern District of New York
                                                                                                                                        DATE FILED: 1/6/2021
                     Daniel Patrick Moynihan United States Courthouse
                     500 Pearl Street, Room 2260
                     New York, New York 10007                                          MEMORANDUM                                                                  ENDORSED

                     Re:        Kiewit Power Constructors Co. v. Talbot Underwriting Ltd et al., Case No. 1:20-cv-9164
                                Request for Adjournment of Initial Pretrial Conference

                     Dear Judge Woods:

                            Venable represents Plaintiff Kiewit Power Constructors Co. in the action referenced
                     above. Defendants are represented by Thomas S. Brown, Butler Weihmuller Katz Craig LLP.
                     Defendants’ counsel agreed on December 22, 2020 to accept service of process on behalf of all
                     Defendants, and the parties are endeavoring to memorialize that agreement. The Court has
                     scheduled the Initial Pretrial Conference in this action for January 19, 2021.

                             The parties are pleased to report that they have agreed to attempt to resolve this dispute
                     via mediation. That mediation is scheduled for January 27, 2021. In light of the fact that service
                     of process has just been completed, as well as to allow the parties to focus their efforts on the
                     January 27 mediation, the parties jointly request that the Court adjourn the Initial Pretrial
                     Conference, as well as all other related deadlines. The parties propose that the Court adjourn to a
                     date in early March in order to allow the parties to undertake their pre-conference disclosure and
                     planning obligations in February, but defer to whatever date is most convenient for the Court.

                             No previous request for adjournment or extension of any deadline has been made in this
                     action by any party. All parties consent to and join in this request for an adjournment.

                                                                                         Respectfully submitted,



                                                                                         Benjamin P. Argyle

                     cc:        Thomas S. Brown, Esq., Butler Weihmuller Katz Craig LLP (via email only), Attorneys
                                      for Defendants
                                Michael J. O’Connor, Esq., Venable LLP (pro hac vice forthcoming)
                                Ken D. Kronstadt, Esq., Venable LLP (pro hac vice forthcoming)
Application granted. The initial pre-trial conference scheduled for January 19, 2021 is adjourned to March 8, 2021 at 12:00 p.m. The conference will take place by telephone. The parties are
directed to the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s web page, for the dial-in number and access code and other relevant information. The parties
are specifically directed to comply with Rule 2(C) of those rules. The joint status letter and proposed case management plan referenced in the Court’s November 5, 2020 order, Dkt. No. 24, are
due no later than March 1, 2021. Plaintiff is directed to serve a copy of this order on Defendants and retain proof of service.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 63.

SO ORDERED.                                                                                                       _____________________________________
Dated: January 6, 2021
                                                                                                                            GREGORY H. WOODS
                                                                                                                           United States District Judge
